J-A28021-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: C.G., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: K.G., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 1905 EDA 2022

                  Appeal from the Order Entered July 11, 2022
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                       No(s): CP-51-DP-0000888-2020

    IN THE INTEREST OF: C.M.G., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: K.G., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 1906 EDA 2022

                 Appeal from the Decree Entered July 11, 2022
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                       No(s): CP-51-AP-0000291-2022


BEFORE: PANELLA, P.J., LAZARUS, J., and SULLIVAN, J.

MEMORANDUM BY LAZARUS, J.:                           FILED DECEMBER 08, 2022

       K.G. (Mother) appeals from the order and decree,1 entered in the Court

of Common Pleas of Philadelphia County, changing the permanency goal from

reunification to adoption and involuntarily terminating her parental rights to


____________________________________________


1On August 31, 2022, our Court, sua sponte, consolidated the appeals at Nos.
1905 and 1906 EDA 2022. See Pa.R.A.P. 513.
J-A28021-22



her minor son, C.G. (Child) (born 10/2019).2 After careful review, we affirm.

       In June 2020, the Philadelphia Department of Human Services (DHS)

received a General Protective Services (GPS) report that Mother had a history

of opioid use and was homeless. In July 2020, DHS implemented in-home

services for Mother’s family through the Community Umbrella Agency (CUA).

In August 2020, DHS filed a dependency petition for Child. On September 10,

2020, Child was adjudicated dependent and was taken into DHS’ custody.

Mother was referred for a dual-diagnosis assessment, three random drug

screens, and for parenting, housing, and employment classes.

       Permanency hearings were held consistently through March 2022. At

every listing, Mother was re-referred for drug screens, assessments, and

monitoring. Mother’s ongoing single case plan objectives throughout the life

of the case included:        (1) obtain mental health treatment; (2) undergo

substance use treatment and random drug screens; (3) take housing course;

(4) attend parenting classes; (5) attend anger management classes; and (6)

remain consistent with visitation.


____________________________________________


2  Mother has filed one notice of appeal for each lower court docket
(dependency and adoption) in compliance with Commonwealth v. Walker,
185 A.3d 969 (Pa. 2018), which held that “in future cases [Pa.R.A.P.] 341(a)
will, in accordance with its Official Note, require that when a single order
resolves issues arising on more than one lower court docket, separate notices
of appeal must be filed. The failure to do so will result in quashal of the
appeal.” Id. at 977. See also In re M.P., 204 A.3d 976 (Pa. Super. 2019)
(applying Walker holding in termination of parental rights/goal change
appeal).


                                           -2-
J-A28021-22



       Overall, Mother failed to progress beyond minimal to moderate

compliance with her service plan objectives and reunification goal. N.T. Goal

Change/Termination Hearing, 7/11/22, at 22 (case manager rating Mother’s

compliance as “substantial” at time of goal change/termination hearing, but

“minimal” throughout lifetime of case). Mother failed to consistently engage

in court-ordered mental health, drug, and alcohol treatment.           Between

January and April 2022, Mother tested positive for marijuana and cocaine on

her drug screens. While Mother ultimately attended and completed parenting

and housing courses, it took her nearly two years to do so. Id. at 17-19.

Mother consistently attended her two-hour weekly visits with Child;3 the visits,

however, never progressed beyond supervised.        Id. at 21 (case manager

testifying Mother’s visits were always supervised because “there are concerns

with mom just addressing the mental health and drug and alcohol”).      Mother

provided proof of employment, but was residing at a shelter at the time of the

hearing. Id. at 20.

       On April 29, 2022, DHS filed a petition to change Child’s permanency

goal from reunification to adoption and to involuntarily terminate Mother’s

parental rights to Child. The court held a goal change/termination hearing on




____________________________________________


3The visits were originally held at an office in DHS’ building. However, three
months before the termination hearing, the visits were moved to “supervised
by [the] agency, in the community.” N.T. Goal Change/Termination Hearing,
7/11/22, at 20.


                                           -3-
J-A28021-22



July 11, 2022,4 at which CUA Case Manager Breona Palmer and Turning Points

for Children Outcome Specialist Fateema Boldon testified.5         Following the

hearing, the trial court entered a decree involuntarily terminating Mother’s

parental rights pursuant to sections 2511(a)6(2), (5), (8)7 and (b) of the

Adoption Act,8 and ordered the permanency goal be changed to adoption.

        Mother filed timely notices of appeal and a court-ordered Pa.R.A.P.

1925(b) concise statement of errors complained of on appeal. Mother raises

the following issues for our consideration:

        (1)   Did the trial court err as a matter of law and abuse its
              discretion by allowing the case manager to testify to the
              results of Mother’s drug screens over the objection of
              Mother’s counsel where the CUA case manager lacked
              personal knowledge, the testimony lacked foundation, and
              the testimony was inadmissible hearsay?

        (2)   Did the trial court err as a matter of law and abuse its
              discretion by involuntarily terminating Mother’s parental
____________________________________________


4  At the hearing, Child was represented by James King, Esquire, guardian ad
litem and child advocate.

5   Although Mother was present at the hearing, she chose not to testify.

6 The trial judge specifically declined to grant DHS’ petition with respect to
termination under 23 Pa.C.S.A. § 2511(a)(1), concluding that Mother did not
“evidence[] a settled purpose to relinquish parental claim to [C]hild.” N.T.
Goal Change/Termination Hearing, 7/11/22, at 47-48.

7 “With respect to any petition filed pursuant to subsection (a)(8), the court
shall not consider any efforts by the parent to remedy the conditions described
therein which are first initiated subsequent to the giving of notice of the filing
of the petition.” 23 Pa.C.S.A. § 2511(b).

8   23 Pa.C.S.A. §§ 2101-2938.



                                           -4-
J-A28021-22


            rights pursuant to 23 Pa.C.S.[A.] § 2511(a)(2) in the
            absence of clear and convincing evidence that Mother’s
            repeated or continued incapacity caused Child to be without
            parental care and control, and that Mother could not, or
            would not, remedy the incapacity?

      (3)   Did the trial court err as a matter of law and abuse its
            discretion by involuntarily terminating Mother’s parental
            rights pursuant to 23 Pa.C.S.[A.] § 2511(a)(5) in the
            absence of clear and convincing evidence that the conditions
            which led to Child’s removal continue to exist, that Mother
            is not likely to remedy the conditions within a reasonable
            period of time, and that termination of Mother’s parental
            rights would best serve child’s needs and welfare?

      (4)   Did the trial court err as a matter of law and abuse its
            discretion by involuntarily terminating Mother’s parental
            rights pursuant to 23 Pa.C.S.[A.] § 2511(a)(8) in the
            absence of clear and convincing evidence that conditions
            which led to Child’s removal continue to exist, and that
            termination of Mother’s parental rights would best serve
            Child’s needs and welfare?

      (5)   Did the trial court err as a matter of law and abuse its
            discretion by involuntarily terminating Mother’s parental
            rights pursuant to 23 Pa.C.S.[A.] § 2511(b) in the absence
            of clear and convincing evidence that termination would best
            serve the needs and welfare of Child?

      (6)   Did the trial court err as a matter of law and abuse its
            discretion by changing Child’s permanency goal to adoption
            in the absence of clear and convincing evidence that
            adoption would be in Child’s best interest?

Mother’s Brief, at 4-5.

      Mother first asserts that, in making its decision to terminate her parental

rights, the trial court relied on improperly admitted testimony from Ms. Palmer

regarding the results of Mother’s post-April 2022 drug screen. Mother claims

that because the drug screen results had been neither identified nor

authenticated, nor had any foundation establishing Ms. Palmer’s personal


                                      -5-
J-A28021-22



knowledge of the reports been demonstrated, she should not have been

permitted to testify about them or even opine on her recollection of the

results. Mother’s Brief, at 19. Id. We disagree.

        The decision to admit or exclude evidence is within the sound discretion

of the trial court. In re: A.J.R.-H., 188 A.3d 1157, 1166-67 (Pa. 2018).

Moreover, an appellate court will only disturb the trial court’s decision if the

trial court abused its discretion in admitting or excluding the evidence. Id. at

1167.     An abuse of discretion occurs when the trial court overrides or

misapplies the law. Id. (citation omitted).

        At the beginning of the hearing, the court entered, without Mother’s

objection, DHS’s Exhibit #2, the Child’s dependency court docket. N.T. Goal

Change/Termination Hearing, 7/11/22, at 6. The court also explained that it

was taking judicial notice of any single case plan objectives and court orders;

Mother did not object to the court taking judicial notice. Id. at 7.

        Instantly, the trial court told Ms. Palmer that she “can’t look at the

document” but could only rely on her memory to tell the court what Mother

tested positive for at her random drug screens. N.T. Goal Change/Termination

Hearing, 7/11/22, at 14-15. The court further explained that since the drug

screens were court-ordered, Mother was permitted “to testify as to whether

or not what [the court] ordered was complied with, and what the results were,

based on [Ms. Palmer’s] investigation.” Id. at 14. Ms. Palmer testified that

it “was [her] understanding that [Mother] was still testing positive” at the time

of the last court date in April of 2022. Id. at 17. Moreover, the court relied

                                      -6-
J-A28021-22



upon Child’s dependency court docket, which included the court’s April 29,

2022 permanency hearing review order findings.         See Trial Court Opinion,

8/24/22, at 2; Permanency Review Order, Court’s Exhibit B, 4/19/22, at 1-

2 (“Mother completed one random on 03/29/22; positive for cocaine and

marijuana.”).   See also Permanency Review Order, 7/11/22, at 2 (court

further ordering “DHS [Exhibits] #1, #2 & #3 are presented to the court and

entered into evidence.”).

      Mother’s failure to object to the court’s admission of DHS Exhibit #2 or

the court’s permanency order demonstrating Mother’s positive pre-April 2022

drug screens is fatal to her claim on appeal. While Mother originally objected

to the drug screen reports on hearsay and authentication bases, Mother later

objected to Ms. Palmer’s testimony based on the leading nature of the

questions posed by counsel. N.T. Goal Change/Termination Hearing, 7/1/22,

at 13-16. The court sustained counsel’s latter objection, but permitted Ms.

Palmer to testify regarding all pre-April 2022 screens as competent record

evidence based upon the court’s own permanency review order. We conclude

that the trial court did not abuse its discretion in admitting this evidence, In

re: A.J.R.-H., supra, where Mother specifically agreed to permit the court

to take judicial notice of its orders as well as the entire dependency docket.

See In re S.C.B., 990 A.2d 762 (Pa. Super. 2010) (in order to preserve issue

for appellate review, party must make timely and specific objection at

appropriate stage of proceeding before trial court).




                                     -7-
J-A28021-22



       Mother next claims that the trial court erred in concluding that DHS

satisfied its burden of proving that termination was proper under section

2511(a). We review a trial court’s decision to involuntarily terminate parental

rights for an abuse of discretion or error of law. In re A.R., 837 A.2d 560,

563 (Pa. Super. 2003). Our scope of review is limited to determining whether

the trial court’s order is supported by competent evidence. Id.

       The trial court found the testimony of both Ms. Palmer and Ms. Boldon

credible.9   N.T. Goal Change/Termination Hearing, 7/11/22, at 47.       As to

section 2511(a), the court credited Ms. Palmer’s testimony regarding Mother’s

ongoing goals to address her drug, alcohol, and mental health issues, that

Mother was still testing positive for cocaine and marijuana10 just three months

prior to the hearing, and that, as a result, Mother does not have the capacity

to provide Child with the requisite parental care, support, and subsistence

necessary to meet his emotional and mental needs. Id. at 49. Moreover,

while Mother had allegedly completed a housing assistance program through

DHS at the time of the termination hearing, she was still living in a shelter

and had taken almost two years to make progress on her housing goal. We

agree with the trial court that termination was proper under subsection

2511(a)(2). See id. (repeated and continued incapacity, abuse, neglect, or
____________________________________________


9The trial judge noted that it used only Ms. Palmer’s testimony for the purpose
of determining whether termination was proper under section 2511(a). N.T.
Goal Change/Termination Hearing, 7/11/22, at 48.

10DHS Exhibit #1, a July 20, 2021, drug test report reveals that Mother tested
positive for marijuana and PCP.

                                           -8-
J-A28021-22



refusal of parent has caused the child to be without essential parental care,

control, or subsistence necessary for his physical or mental well-being and

conditions and causes of incapacity, abuse, neglect, or refusal cannot or will

not be remedied by parent).11

       Our analysis of whether termination was proper under section 2511(b)

is a much more difficult task where the record is clear that Mother and Child

had a strong bond. N.T. Goal Change/Termination Hearing, at 37 (Ms. Boldon

testifying Child “has always been attached to [Mother” and Child is “happy”

when Mother arrives for visits); id. at 38 (Ms. Bolden testifying Child “runs”

to Mother when visits begin and when the visits are over “it’s kind of hard to

get him away [from Mother]”); id. (Ms. Boldon testifying Child said, “Where’s

my mom,” and “[I] don’t want to leave my mom”).

       “[I]n terminating the rights of a parent[, the court] shall give primary

consideration to the needs and welfare of the child.” 23 Pa.C.S.A. § 2511(b).

Under subsection 2511(b), the judicial inquiry is to be centered on the

interests of the child, not the fault of the parent. See In re Adoption of J.J.,

515 A.2d 883, 892 (Pa. 1986).

       The record reveals that Child, who was in kinship care with maternal

aunt at the time of the goal change/termination hearing, is actively engaged

in early intervention services, N.T. Goal Change/Termination Hearing,

____________________________________________


11 We may affirm the trial court’s decision regarding the termination of
parental rights with regard to any single subsection of section 2511(a). In re
B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc).

                                           -9-
J-A28021-22



7/11/22, at 24, is doing well in his kinship home, id. at 23, looks to maternal

aunt for comfort and basic needs, and is thriving in her care. Id. at 25. Ms.

Palmer testified that maternal aunt is a pre-adoptive resource who provides

Child with safety and stability and has a “close relationship” with Child. Id.

at 25-26.     Ms. Palmer also testified that although Child does have a

relationship with Mother, id. at 28, because Child has been in placement for

almost his whole life, termination would be in Child’s best interest and not

cause Child irreparable harm. Id. at 27-29 (case manager testifying Child

needs permanency and termination would not “hurt” Child). Finally, and most

critically, Ms. Palmer testified that she did not believe Mother would be able

to parent Child as of the date of the termination hearing. Id. at 28.

      Outcome Specialist Boldon testified that since November 2020 she has

supervised the visits between Mother and Child. Id. at 33-34. Ms. Boldon

testified that: Mother had missed very few visits with Child, recently the visits

have been held at local parks throughout the city, and, during the visits,

Mother engages with Child very well by playing with him and taking walks with

him. Id. at 34-35. Ms. Boldon also testified that Child is happy to see Mother

at visits, that he “runs to her” when he sees her, that he calls Mother “Mom,”

and that he is bonded to Mother.       Id. at 37-38, 40.    Finally, Ms. Boldon

testified that Child has the same bond with maternal aunt that he has with

Mother, and, that when visits are over, “he goes to the aunt just fine.” Id. at

40.




                                     - 10 -
J-A28021-22



     With respect to terminating Mother’s parental rights under section

2511(b), the trial court carefully and deliberately set forth its reasons for

concluding DHS met its burden of proof:

     That then takes this [c]ourt to 2511(b), and whether or not there’s
     a bond that exists between C[hild] and [Mother]. The testimony
     of Ms. Fateema Boldon is clear that there is a bond between
     [Mother] and C[hild].

     So, that then means that this [c]ourt has to grapple with the fact
     of whether that bond is of a nature such that terminating,
     involuntarily, [Mother’s] parental rights to C[hild] would
     provide[—]would give any detrimental[—]would cause any
     detrimental harm to C[hild].

     Based on the testimony that I heard – and this [c]ourt cannot
     consider things that could potentially happen in the future; just as
     they are today. The relationship that C[hild] has with his maternal
     aunt is such that this Court does not believe that there would be
     any detrimental impact to him, given the response that he has to
     his maternal aunt, his current kinship caregiver.

     I’m not sure if the testimony would’ve been different if he had
     been in a different home, but the testimony is that he has
     developed such a strong bond, and to quote the outcome
     specialist, [“]a very strong bond[“] with his maternal aunt.

     That does not take anything away from the testimony of[—]I’m
     sorry[—]the testimony that he has a very strong bond with his
     maternal aunt, to be clear, was from the supervisor, Ms. Palmer.

     The testimony from the outcome specialist, Ms. Boldon, is that he
     is also bonded to his maternal aunt. And, in fact, her testimony
     is that he has the same reaction to his maternal aunt when he
     sees her as he does to his mother when he sees her, and that,
     since he’s been in his maternal aunt’s home, it is not as difficult
     to disengage him from the visits with [Mother].

     So, based on that, this [c]ourt is going to find that there would
     not be any detrimental impact such that I shouldn’t terminate the
     parental rights of [Mother] as to C[hild] under 2511(b).

Id. at 50-52.


                                    - 11 -
J-A28021-22



      As the trial court clearly notes, Child has an undeniable bond with

Mother. However, the fact that a child has a bond with a parent does not

preclude the termination of that parent’s parental rights. In re A.D., 93 A.3d

888, 897 (Pa. Super. 2014). Rather, the trial court must examine the depth

of the bond to determine whether the bond is so meaningful to the child that

its termination “would destroy an existing, necessary, and beneficial

relationship.”   Id. at 898 (citation omitted).       Moreover, in making a

determination under section 2511(b), the trial court may consider intangibles,

such as the love, comfort, security, and stability the child might have with the

adoptive resource. In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011); see

also In re K.K.R.S., 958 A.2d 529, 533-36 (Pa. Super. 2008) (while parent’s

emotional bond with child is major aspect of subsection 2511(b) best-interest

analysis, it is only one of many factors to be considered by court when

determining best interest of child). Ultimately, the concern is the needs and

welfare of the child. In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010).

      In In re T.D., 949 A.2d 910 (Pa. Super. 2008), our Court was faced

with a similar situation “wherein obvious emotional ties exist[ed] between [a

child] and [his p]arents.” Id. at 920. Despite those ties, our Court recognized

that “in light of [p]arents’ demonstrated inability to provide the minimum level

of parental care, preserving [parent’s] right[s] would foreclose any hope of

adoption and condemn [child] to foster care until he reaches majority.” Id.

at 923. Thus, the court concluded that termination best served child’s needs

and welfare under subsection 2511(b). Id.

                                     - 12 -
J-A28021-22



      Unlike the instant case, where Child has an equally strong bond with his

maternal aunt who is also his kinship caregiver and potential adoptive parent,

the child in T.D. had no such identifiable pre-adoptive placement. Id. at 923.

Cf. In re E.M., 908 A.2d 297 (Pa. Super. 2006) (despite children’s preference

to reunify with mother, termination did not serve needs and welfare of children

where there was no identifiable relative with whom they could be placed,

children were older siblings who shared strong emotional bond in foster care

and should not be separated before aging out of system). Therefore, this case

arguably presents a stronger factual basis to terminate parental rights under

subsection 2511(b), where not only is Mother unable to capably parent Child

and fulfill his emotional, physical and developmental needs, but where

maternal aunt has a significant bond with Child and is a pre-adoptive resource.

Cf. In re E.M., 620 A.2d 481, 482 (Pa. 1993) (termination order reversed

where court failed to consider whether parent-child bond existed and extend

that severing any such bond would be contrary to needs and welfare of child);

In re P.A.B., 570 A.2d 522 (Pa. Super. 1990) (where court did not consider

children’s relationship with parents and children currently benefit from

relationship with parents, termination would injure children; maintaining

status quo best served children’s needs and welfare).

      Accordingly, we conclude that there was clear and convincing evidence

that termination best serves Child’s needs and welfare under section 2511(b),

where Child needs permanency and termination will not harm Child who has




                                    - 13 -
J-A28021-22



a strong bond with his kinship caregiver, maternal aunt. 12 Here, the same

issues that led to Child being declared dependent—Mother’s drug/mental

health/alcohol issues and homelessness—still exist.        Credible testimony

supports the court’s conclusion that Mother is incapable of adequately

parenting Child where Mother continued to test positive for drugs, had not

secured suitable housing, and where she waited more than one and a half

years to put forth a significant effort to comply with her plan objectives

following Child’s placement. The trial court carefully considered each aspect

of the matter and determined that despite child’s definite bond with Mother,

said bond could not take the place of permanent, stable and appropriate

placement which provides child with the ability to thrive. We commend the

trial court for their exacting analysis.

       Order13 and decree affirmed.




____________________________________________


12 Maternal aunt also has sons, who are Child’s cousins. See N.T. Goal
Change/Termination Hearing, 7/11/22, at 40 (“[Child] has the same bond [as
with Mother] . . . when the aunt appears with her sons at the end of visits. . .
. [H]e goes to the aunt just fine.”).

13 Given our decision to affirm the trial court’s termination decree, any
challenge to the goal change order is moot. See Interest of D.R.-W., 227
A.3d 905, 917 (Pa. Super. 2020).

                                          - 14 -
J-A28021-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/8/2022




                          - 15 -